Citation Nr: 0626688	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-18 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right 
patellofemoral syndrome, as secondary to service-connected 
left leg disabilities.  

2.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a low back 
disorder, secondary to service-connected knee disabilities.  

3.  Entitlement to service connection for a low back 
disorder, as secondary to service-connected knee 
disabilities.  

4.  Entitlement to an increased rating for residuals of shell 
fragment wounds to Muscle Group XII, currently rated 10 
percent disabling.

5.  Entitlement to an increased rating for residuals of shell 
fragment wounds to Muscle Group XIV, currently rated 10 
percent disabling.

6.  Entitlement to an increased rating for residuals of shell 
fragment wounds to Muscle Group XIX, currently rated 10 
percent disabling.

7.  Entitlement to a compensable rating for scars of the 
right leg. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that the veteran' s claims for entitlement to 
service connection for right knee patellofemoral syndrome and 
determined that no new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for chronic low back strain.  The decision also 
denied increased ratings for residuals of shell fragment 
wound injuries to Muscle Groups XII, XIV, and XIX.  The 
veteran has appealed to the for favorable resolution.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  Competent medical evidence reflects a diagnosis of right 
patellofemoral syndrome on the basis of knee-joint 
crepitation and joint-line pain.  

2.  Competent medical evidence attributes right 
patellofemoral syndrome to service-connected disabilities.

3.  By rating decision dated October 1984, the RO denied 
service connection for a low back disorder. 

4.  The RO properly notified the veteran of the October 1984 
determination and he did not appeal; the October 1984 
decision became final.

5.  Evidence received at the RO subsequent to the October 
1984 decision raises a reasonable possibility of 
substantiating the claim.

6.  There is competent medical evidence that the veteran's 
lumbar degenerative disc disease is proximally due to, or 
aggravated, by his service-connected knee disabilities.   

7.  Residuals of injury to Muscle Group XII on the left are 
manifested by a history of deep penetrating wounds with 
debridement and prolonged infection; these residuals do not 
include impairment of strength, loss of muscle tissue, or 
inability to keep up with work requirements. 

8.  Shell fragment wounds of the left lower leg have caused 
nerve damage resulting in sensory deficits in the left lower 
leg. 

9.  Residuals of injury to Muscle Group XIV on the left are 
manifested by a history of deep penetrating wounds with 
debridement and prolonged infection; these residuals do not 
include impairment of strength, loss of muscle tissue, or 
inability to keep up with work requirements.

10.  Residuals of injury to Muscle Group XIX on the left are 
manifested by a history of deep penetrating wounds with 
debridement and prolonged infection; current residuals do not 
include impairment of strength, loss of muscle tissue, or 
inability to keep up with work requirements.

11.  Three shell fragment wound scars on the right leg are 
shown to be painful on objective demonstration.  


CONCLUSIONS OF LAW

1.  The requirements for service connection for right 
patellofemoral syndrome, as secondary to service-connected 
left knee disability are met.  38 U.S.C.A. §§ 1110, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2005).

2.  The October 1984 rating decision, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

3.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for a low back disorder and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

4.  Lumbosacral spine degenerative disc disease is 
proximately due to, or aggravated, by service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2005).

5.  The criteria for a schedular rating greater than 10 
percent for residuals of injury to Muscle Group XII are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.55, 
4.56, 4.73, Diagnostic Code 5312 (2005).

6.  The criteria for a separate 10 percent schedular rating 
for nerve injury secondary to residuals of injury to Muscle 
Group XII are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.55, 4.124a, Diagnostic Code 8520 (2005).

7.  The criteria for a schedular rating greater than 10 
percent for residuals of injury to Muscle Group XIV are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.55, 4.56, 4.73, Diagnostic Code 5314 (2005).

8.  The criteria for a schedular rating greater than 10 
percent for residuals of injury to Muscle Group XIVX are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.55, 
4.56, 4.73, Diagnostic Code 5319 (2005).

9.  The criteria for three separate 10 percent schedular 
ratings for painful right leg scars are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7804 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  VA must tell a claimant 
the types of medical and lay evidence that the claimant could 
submit that is relevant to establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in February 2002, February and August 2003, and in 
May 2005.  These letters informed the veteran of what 
evidence is needed to substantiate the claims, what evidence 
he was responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter prior to the 
initial adverse decision, as noted in Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

As noted below, the Board found new and material evidence 
where the RO had not, no unfair prejudice resulted because 
the Board's determination was favorable.  The Board granted 
the application to reopen the claim and granted service 
connection.  The RO will issue a rating decision that 
implements the Board's decision granting service connection 
for the right knee and for a low back disability.  The RO 
will assign initial disability ratings and effective dates 
for these ratings.  Significantly, the veteran retains the 
right to appeal any initial rating and effective date 
assigned by the RO.  Thus, no unfair prejudice will result 
from the Board's handling of the matter at this time.  

Service Connection for Right Patellofemoral Syndrome 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a) (2005).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d) (2005); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In March 2002, the veteran requested service connection for 
his right knee as a secondary condition.  In a January 2003 
notice of disagreement (NOD), he clarified that a right knee 
condition had been caused by his other knee.  In August 2004, 
however, he testified that the right knee was injured by 
shrapnel in the war.  The Board notes that the veteran was 
awarded the Purple Heart for wounds suffered in combat.  
Thus, under 38 U.S.C.A. § 1154 (2005), his claim of a right 
knee wound is accepted, regardless of the absence of a 
pertinent notation in the service medical records.  

All service medical records dated prior to 1970 have been 
lost.  The remaining service medical records reflect that in 
July 1968 a rocket exploded just to the veteran's front and 
left and that he was struck by multiple shell fragments that 
hit his right forearm, upper left abdomen, and both legs.  
Other service medical records address left knee pain, but not 
the right knee.  

A December 1971 VA examination report mentions two scars of 
the right leg.  There was an anterior right thigh scar 
described as being superficial, well healed, 1.5 centimeters 
by 0.2 centimeter, with no underlying muscle damage; and, 
there was an anterior right upper leg scar, well healed, 
slightly indented, 5 centimeters by 2 centimeters scar due to 
a shell fragment wound that required a skin graft.  A skin 
graft donor site was identified on the upper left leg.  The 
veteran reported that he had worked out a piece of shrapnel 
from the upper right leg scar site.  

In April 2002, a VA examiner reviewed the claims file and 
noted an anterior right thigh scar and an anterior right 
lower leg scar.  Neither scar involved the right knee joint 
and neither scar was tender.  Neither scar involved tissue 
loss and there was no atrophy of any muscle.  The right knee-
joint itself exhibited crepitation and tenderness in the 
patellofemoral groove.  The examiner offered a diagnosis of 
right knee patellofemoral syndrome and noted a long history 
of left knee pain that had likely caused a shift of weight to 
the right leg, which likely led to the development of the 
current right knee disorder.  The examiner concluded, "So 
both the right knee as well as the lower back would be more 
of an aggravation factor than an etiological relationship 
between his service-connected shrapnel wounds."  

The Board finds the above medical diagnosis and opinion to be 
persuasive because they are based on review of the pertinent 
medical history, a thorough examination of the right knee 
that revealed crepitus, and consideration of the veteran's 
specific employment situation.  According to 38 C.F.R. § 4.59 
(2005), crepitation within the joint structures should be 
noted carefully as points of contact which are diseased.  

According to a June 2005 VA muscles examination report, the 
right knee was essentially normal, but lacked 1 degree of 
full extension.  X-rays of the right knee were normal, but 
multiple metallic fragments were seen at the right mid tibia 
and fibula and in adjacent soft tissues.  

In October 2005, a VA physician reviewed the claims file and 
examined the veteran's right knee.  The physician found no 
right knee disorder and specifically mentioned that there was 
no joint line tenderness.  X-rays were normal.  The physician 
did not comment on the presence or absence of crepitus.  

It appears that the October 2005 VA examiner did not find 
right patellofemoral syndrome, while the April 2002 VA 
examiner did.  However, the October 2005 VA examination 
report does not contain an express finding regarding 
crepitus.  Thus, the Board finds that the April 2002 
examination report is at least as persuasive as the latter 
report.  

Evaluating all the evidence, including the testimony, the 
Board finds insufficient evidence to conclude that right 
patellofemoral syndrome is a direct result of a claimed 
combat injury.  The retained metal fragments in the right 
lower leg and prior wounds of the right upper leg have not 
disabled the knee.  However, the Board does find sufficient 
competent medical evidence linking right patellofemoral 
syndrome to other service-connected disabilities to warrant 
service connection.  Because the competent medical evidence 
is in relative balance, and because the benefit of the doubt 
goes to the veteran, service connection for right knee 
patellofemoral pain syndrome must be granted.  38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.

New and Material Evidence 

As noted in the introduction, in April 2002, the RO 
determined that the veteran had not submitted new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for a low back disorder.  The Board 
will first address the issue of new and material evidence and 
then address the claim on the merits.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 
(1995).

Service connection for a low back disorder was previously 
denied in an October 1984 RO rating decision that became 
final absent further timely appeal.  Pursuant to 38 U.S.C. 
§ 7105(c), when a claim has been disallowed by the RO, "the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered" 
unless new and material evidence has been presented.  
38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156 (2005). 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  
38 C.F.R. § 3.156(a) (2005).

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the October 
1984 rating decision included a diagnosis of chronic low back 
strain that was noted by a medical professional to be 
unrelated to active service or service-connected disability. 

Evidence submitted since October 1984 includes competent 
medical evidence attributing aggravation of lumbar 
degenerative disc disease due to service-connected knee 
disabilities.  This new medical evidence bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim.  The Secretary must 
therefore reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108 (West 2002); Manio, supra.

Service Connection for a Low Back Disorder

Where the RO has denied reopening the claim, and the Board 
finds that new and material evidence sufficient to reopen the 
claim has been submitted, then the Board must consider 
whether the veteran has been given an opportunity to present 
argument and/or additional evidence on the matter of service 
connection and whether adjudication of the merits of the case 
will violate the prejudice safeguard set forth in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Because the outcome is 
favorable, no unfair prejudice to the veteran will result.  

In April 2002, a VA examiner reviewed the claims file, noting 
that the veteran was a brick mason who had back pain after 
activity.  The examiner noted that with chronic knee pain, 
the veteran would tend to protect the knees by bending with 
his back and would stoop more at the waist to lay bricks, 
"therefore causing his degenerative joint disease of the 
lumbar spine to be more symptomatic."  The examiner 
concluded, "So both the right knee as well as the lower back 
would be more of an aggravation factor than an etiological 
relationship between his service-connected shrapnel wounds."  

The Board finds the above medical nexus opinion to be 
persuasive.  It is persuasive because it is based on review 
of the pertinent medical history, careful examination, 
consideration of the work performed by the veteran, and 
consideration of aggravation as a significant factor.

In October 2005, a VA physician reviewed the claims file and 
examined the veteran's spine.  The relevant diagnosis was 
status post lumbosacral fusion at L5-S1 with good results.  
The physician found no relationship between shell fragment 
wounds and the current low back disability; however, the 
Board finds that because this opinion lacks any consideration 
of aggravation by the knees as a significant factor, its 
persuasiveness is quite low.  

Thus, competent medical evidence establishes that service-
connected bilateral knee disabilities have aggravated 
degenerative joint disease of the lumbosacral spine.  Service 
connection must therefore be granted.  Allen, supra. 

Increased Ratings 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2 
(2005).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2005).  

According to § 4.56, an open or comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved, unless for certain locations the 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a) (2005).  Because no open or comminuted 
fracture has been shown, this subsection does not apply.  

The type of injury associated with a slight muscle disability 
is described as a simple muscle wound.  Significantly, a 
slight muscle disability results in no impairment.  

Injury associated with a moderately severe muscle disability 
is described as being from through-and-through or deep 
penetrating wounds by a small high-velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  History should include prolonged hospitalization 
in service for treatment of the wound and consistent 
complaints of the cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Tests of 
strength, endurance, or coordination movements compared with 
the corresponding muscles of the uninjured side demonstrate 
positive evidence of impairment.  Palpation of the muscles 
shows loss of deep fascia or of muscle substance or soft 
flabby muscles in the wound area, with moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles as compared with the sound side.  38 C.F.R. § 4.56(d) 
(3) (2005).  

Hospitalization in service for treatment of the injury is not 
shown, but consistent complaints of the cardinal signs and 
symptoms of muscle disability are shown, and, there is 
evidence of inability to keep up with work requirements.  
Tests of strength, endurance, or coordination movements 
compared with the corresponding muscles of the uninjured side 
demonstrate impairment.  Biceps muscle atrophy is shown.  
Thus, the right biceps injury is at least moderately severe.  

Injury associated with a severe disability of muscles 
includes a through and through or deep penetrating wound due 
to high velocity missile, or large or multiple low velocity 
missiles, or with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  The history and complaint should include 
cardinal signs and symptoms of muscle disability (loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement) 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings show ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in the 
track of the missile.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
Palpation of the muscles shows loss of deep fascia or of 
muscle substance or soft flabby muscles in the wound area.  
38 C.F.R. § 4.56(d) (4) (2005).  

Muscle Group XII

According to Diagnostic Code 5312 (2005), the function of 
Muscle Group XII is dorsiflexion of the foot, extension of 
the toes, and stabilization of the arch.  This muscle group 
includes the tibialis anterior, extensor digitorium longus, 
and the extensor hallucis longus.  A noncompensable rating is 
warranted for slight muscle injury.  A 10 percent rating is 
warranted for moderate injury.  A 20 percent rating is 
warranted for moderately severe injury.  A 30 percent rating 
is warranted for severe injury to Muscle Group XII.  
38 C.F.R. § 4.73, Diagnostic Code 5312 (2005).  The residuals 
of shell fragment wounds of Muscle Group XII of the left calf 
have been rated 10 percent disabling under Diagnostic Code 
5312, which means that they are already rated as moderate 
injury.  Thus, the only question is whether moderately severe 
or severe injury is shown.  

In this case, the evidence reflects that the initial injury 
required considerable hospitalization and rehospitalization.  
Two years after the injuries, the veteran was still in 
service and still undergoing rehospitalization.  A June 2005 
VA muscles compensation and pension report examination 
reflects a 7-inch smooth, well healed scar of the right 
lateral calf of the left leg.  A June 2005 VA muscles 
examination report indicates a left calf weakness was not 
shown.  On August 2003 VA scars examination report, there was 
also a one-half-inch oval scar just below the left knee.  
There was a one-inch oval scar at the anterior aspect of the 
middle third of the lower leg.  Medial to that were two 1.5 
by 1 inch scars.  On the posterior calf was a 2 1/4 inch scar, 
slightly depressed and hypopigmented.  Cutaneous nerve injury 
and slight hypo sensation was associated with the 7-inch scar 
of the right side of the left calf; however, no muscle 
weakness was shown.  

Comparing the manifestations to the rating criteria, the 
Board finds that the criteria for a 30 percent rating for 
moderately severe injury are not more nearly approximated.  
Although deep penetrating wounds with debridement and 
prolonged infection are suggested, these wounds do not impact 
the veteran's present work requirements.  Tests of strength 
showed no sign of impairment.  Loss of muscle tissue is not 
shown.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a schedular disability rating 
higher than 10 percent for injury to Muscle Group XII must be 
denied.  

The evidence also reflects that the left calf shell fragment 
wounds cause cutaneous nerve injury that results in hypo 
sensation of the left lower leg.  38 C.F.R. § 4.55 (a) (2005) 
prohibits assigning both a muscle injury rating and a 
peripheral nerve rating unless they affect different 
function.  Here, the muscle injury rating is for impairment 
of muscles and the peripheral nerve rating is for sensation.  
Thus, both ratings are authorized.  

Under diagnostic code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124(a), Code 8520 (2003).  Because mild 
incomplete paralysis includes sensory deficits, the Board 
finds that the criteria for a 10 percent rating are more 
nearly approximated for the left lower leg.  

Muscle Group XIV

According to Diagnostic Code 5314, the function of Muscle 
Group XIV is extension of the hip, and to some extent, 
extension of the knee.  The muscles include the anterior 
thigh muscles.  Slight injury to Muscle Group XIV is 
noncompensably rated.  When muscle injury to Muscle Group XIV 
is moderate, a 10 percent rating is assigned.  Moderately 
severe injury to Muscle Group XIV is rated 30 percent 
disabling.  Severe injury is rated 40 percent.  38 C.F.R. 
§ 4.73, Diagnostic Code 5314 (2005).

The residuals of shell fragment wounds of Muscle Group XIV of 
the left thigh have been rated 10 percent disabling under 
Diagnostic Code 5314, which means that they are already rated 
as moderate injury.  Thus, the only question is whether 
moderately severe or severe injury is shown.  

In this case, the evidence reflects that the initial injury 
required considerable hospitalization and re-hospitalization.  
Two years after the injuries, the veteran was still in 
service and still undergoing re-hospitalization.  Recent 
(June 2005) VA examination reflects a three-inch scar on the 
anterior left thigh; however, an August 2003 VA scars 
examination report reflects two left thigh scars.  One was 
three inches in length and the other 1 inch.  Both were 
tender, raised, and hypopigmented.  No left thigh muscle 
impairment was found.   

Comparing the manifestations to the rating criteria, the 
Board finds that the criteria for a 30 percent rating for 
moderately severe injury are not more nearly approximated.  
Although deep penetrating wounds with debridement and 
prolonged infection are suggested, these wound do not impact 
the veteran's present work requirements.  Tests of strength 
showed no sign of impairment.  Loss of muscle tissue is not 
shown.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a schedular disability rating 
higher than 10 percent for injury to Muscle Group XIV must be 
denied.  

Muscle Group XIX

According to Diagnostic Code 5319, the function of Muscle 
Group XIX is support and compression of the abdominal wall, 
flexion and lateral motion of the spine, and strong downward 
movement of the arm.  These muscles include the abdominals, 
the obliques, the quadratus lumborum, and the transversalis.  
Slight injury to Muscle Group XIX is noncompensably rated.  
When muscle injury to Muscle Group XIX is moderate, a 10 
percent rating is assigned.  Moderately severe injury to 
Muscle Group XIV is rated 30 percent disabling.  Severe 
injury is rated 50 percent.  38 C.F.R. § 4.73, Diagnostic 
Code 5319 (2005).

The residuals of shell fragment wounds of Muscle Group XIX 
been rated 10 percent disabling under Diagnostic Code 5319, 
which means that they are already rated as moderate injury.  
Thus, the only question is whether moderately severe or 
severe injury is shown.  

In this case, the evidence reflects that the initial injury 
required considerable hospitalization and re-hospitalization.  
Two years after the injuries, the veteran was still in 
service and still undergoing re-hospitalization.  Recent 
(June 2005) VA examination reflects a well-healed 2 1/2-inch 
scar on the left lower quadrant.  There was slight dimpling, 
but no muscle loss.  The veteran had no complaint concerning 
the scar.  

Comparing the manifestations to the rating criteria, the 
Board finds that the criteria for a 30 percent rating for 
moderately severe injury are not more nearly approximated.  
Although deep penetrating wounds with debridement and 
prolonged infection are suggested, these wound do not impact 
the veteran's present work requirements.  Tests of strength 
showed no sign of impairment.  Loss of muscle tissue is not 
shown.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a schedular rating higher than 
10 percent for Muscle Group XIX must be denied.  

Compensable Rating for Right Leg Scars.  

According to the service medical records and other medical 
history, multiple shell fragments struck the right leg.  
However, underlying soft tissue damage is not shown.  
Therefore the Board will consider two diagnostic codes for 
superficial scars to determine which is more favorable to the 
veteran.  

In this case, the right leg scars have been measured.  In 
August 2003, a right thigh scar measured 1 inch and a right 
calf scar measured 1/2 inch.  Although width was not given, a 
December 1971 report suggests that they are narrow.  
Tenderness was shown more recently.  There were also multiple 
scars up the right shin.  One was 2 inches by one inch, 
adherent to underlying bone, and tender.  There were five 
smaller scars extending up the shin.  Each was 1/2 inch in 
circumference.  Only one of these was slightly tender.

Applying arithmetic formulas, the Board calculates that the 
total area of the right leg scars is no greater than 4 square 
inches.  

A June 2005 VA scars examination report adds no additional 
information.  

Under Diagnostic Code 7802, a 10 percent rating is warranted 
for scars, other than head, face, or neck that are 
superficial and that do not cause limited motion where they 
cover an area or areas of 144 square inches (929 sq. cm) or 
greater.  Note (1): Scars in widely separated areas as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one associated with underlying tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2005).  

Comparing the manifestations to the rating criteria above, 
the Board finds that the criteria for a compensable rating 
are not more nearly approximated.  

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on objective 
demonstration. 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005).  

Comparing the manifestations to the rating criteria above, 
the Board finds three separate scars that meet the criteria.  
In this case, both larger scars of the right leg were tender 
to palpation, as was one of the smaller scars over the shin.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors three 
separate 10 percent ratings for three painful right leg scars 
caused by shell fragment wounds.  The claim is therefore 
granted.    



Extraschedular consideration

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the service-connected disabilities in question 
have not been shown, or alleged, to cause such difficulties 
as marked interference with employment or to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

Service connection for right knee patellofemoral syndrome 
secondary to service-connected left leg disabilities is 
granted.  

Service connection for degenerative joint disease of the 
lumbosacral spine secondary to service-connected knee 
disabilities is granted.  

A disability rating in excess of 10 percent for residuals of 
shell fragment wounds to Muscle Group XII is denied.

A separate 10 percent rating for nerve injury secondary to 
residuals of injury to Muscle Group XII is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

A disability rating in excess of 10 percent for residuals of 
shell fragment wounds to Muscle Group XIV is denied.

A disability rating in excess of 10 percent for residuals of 
shell fragment wounds to Muscle Group XIX is denied.

Three separate and individual 10 percent ratings for three 
painful shell fragment wound scars of the right leg is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


